Citation Nr: 1802054	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  13-01 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased evaluation for service-connected low back pain associated with arthritis of left ankle and foot, currently evaluated as 40 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Kunju, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1988 to November 1992. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2010 by the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In September 2017, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of the hearing has been associated with the claims file.  

During the pendency of this appeal, in a June 2016 rating decision, the AOJ awarded separate evaluations for radiculopathy of each lower extremity. The Veteran has not expressed disagreement with the initial ratings or the effective date assigned. Thus, those matters are not in appellate status.  Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

This case consists of documents in the Veterans Benefits Management System (VBMS) and in Legacy Content Manager (LCM). LCM contains VA treatment records. Otherwise, documents in LCM are duplicative of those in VBMS or are irrelevant to the issues on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

First, when examining orthopedic disabilities, the examiner should offer flare-up opinions based on estimates derived from information procured from relevant sources, including the lay statements of the Veteran, and the examiner's determination in that regard should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups.  Sharp v. Shulkin, 29 Vet. App. 26 (2017).  It is insufficient to conclude that the requested opinion cannot be rendered without resorting to speculation based solely on the fact that the VA examinations were not performed during a flare-up.  Sharp, 29 Vet. App. 26.  Additionally, a medical opinion that such an estimate cannot be provided without resort to speculation is not adequate unless it is predicated on a lack of knowledge among the medical community at large and not the insufficient knowledge of the specific examiner.  Jones v. Shinseki, 23 Vet. App. 382 (2010).  It must be clear that the examiner has considered all procurable and assembled data, by obtaining all tests and records that might reasonably illuminate the medical analysis.  Jones, 23 Vet. App. at 390.  The physician must clearly identify precisely what facts cannot be determined.  Jones, 23 Vet. App. at 390.  

In February 2016, the Veteran was afforded a VA examination. The examiner stated there were additional factors that contributed to the low back disability, including less movement than normal due to ankylosis and adhesions, and weakened movement due to muscle or peripheral nerve injury, that disturbed locomotion and interfered with sitting and standing. The examiner then noted, however, that there was no ankylosis of the spine. These are conflicting statements. Additionally, regarding whether pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups, the examiner stated that she was unable to say without mere speculation because to do so would rely on subjective information. This is precisely what Sharp directs the examiner to do, if possible.  The Board finds that this is an inadequate opinion and a new examination and opinion are required.

Second, remand is required to obtain an opinion regarding whether there is bowel impairment associated with the service-connected low back disability. The Veteran's service-connected lumbar spine disability is rated under the General Rating Formula for Diseases and Injuries of the Spine. 38 C.F.R. § 4.71a (2017). The General Rating Formula directs that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, Note (1).  At the September 2017 hearing before the Board, the Veteran testified that during flare-ups, he experiences loose bowels and wears adult diapers. However, in the February 2016 VA examination, the examiner found that the Veteran did not have any other neurologic abnormalities related to the back condition such as bowel or bladder problems/pathologic reflexes. This inconsistency must be resolved. 

Third, remand is required so that the examiner can test the spine for "pain on both active and passive motion, in weight-bearing and nonweight-bearing." Correia v. McDonald, 28 Vet. App. 158 (2016). The Board notes that the February 2016 VA examination was not Correia compliant as it did not record pain and range of motion in both active and passive, and in weight-bearing and nonweight-bearing. Therefore, upon remand, the Veteran must be provided an adequate examination.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment. If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile. The non-existence or unavailability of such records must be verified and this should be documented for the record. Required notice must be provided to the Veteran and his representative.

2. Contact the Veteran and afford him the opportunity to identify by name, address, and dates of treatment or examination any relevant medical records. Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file. All information obtained must be made part of the file. All attempts to secure this evidence must be documented in the claims file. If, after making reasonable efforts, the records cannot be obtained, notify the Veteran and his representative and (a) identify the specific records that cannot be obtained; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim. The Veteran must then be given an opportunity to respond. 

3. After any additional records are associated with the claims file, provide the Veteran with an appropriate examination to determine the current severity of his service-connected low back pain disability.  The entire claims file must be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must utilize the appropriate Disability Benefits Questionnaire (DBQ).  In addition, the examiner must address the following:

a) Test the range of motion in active motion, passive motion, weight-bearing, and non-weight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 


b) Describe any functional limitation due to pain, weakened movement, excess fatigability, pain with use, or incoordination. Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion must also be noted. If the Veteran describes flare-ups of pain, the examiner must offer an opinion as to whether there would be additional limits on functional ability during flare-ups. All losses of function due to problems such as pain should be equated to additional degrees of limitation of flexion and extension beyond that shown clinically. Should the examiner state that he or she is unable to offer such an opinion without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner is directed to do all that reasonably can be done to become informed before such a conclusion, to include ascertaining adequate information-i.e. frequency, duration, characteristics, severity, or functional loss-regarding his flares by alternative means. 

c) Provide an opinion whether the Veteran has ankylosis of the spine, and in doing so, reconcile if necessary, the February 2016 VA examination.
d) Determine whether the Veteran has a bowel impairment associated with the service-connected low back disability. The examiner must address the Veteran's September 2017 hearing testimony that he experiences loose bowels and wears adult diapers.


4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2016). In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Ensure compliance with the directives of this remand. If the report is deficient in any manner, the AOJ must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998). 

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

